Citation Nr: 0724651	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's chronic hearing loss disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1949 to October 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, tacitly reopened and granted the veteran's claim of 
entitlement to service connection for chronic hearing loss 
disability and assigned a noncompensable evaluation for that 
disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected hearing 
loss disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial compensable evaluation for 
the veteran's chronic hearing loss disability.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


FINDING OF FACT

The veteran's chronic hearing loss disability has been shown 
to be productive of no more than Level II hearing impairment 
in the right ear and Level III hearing impairment in the left 
ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's bilateral hearing 


loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in December 2004, November 2005, and 
June 2006 which informed him of the evidence generally needed 
to support a claim of entitlement to service connection and 
the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  Such notice effectively informed him of the need 
to submit any relevant evidence in his possession.  The 
December 2004 VCAA notice was issued prior to the February 
2005 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded an audiological evaluation 
conducted for the VA.  The examination report is of record.  
The veteran requested a videoconference hearing before a 
Veterans Law Judge.  The veteran was scheduled for a July 
2006 videoconference hearing before a Veterans Law Judge.  
The veteran subsequently cancelled the scheduled hearing.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(C.A. Fed. 2007).  


II.  Historical Review

In April 2003, the RO denied service connection for chronic 
hearing loss disability.  The veteran did not submit a notice 
of disagreement with that decision.  

A February 2005 audiological evaluation conducted for the VA 
by Kimbre D. Danielson, M.S., states that the veteran was 
diagnosed with bilateral sensorineural hearing loss 
disability.  In February 2005, the RO tacitly reopened and 
granted the veteran's claim for service connection for 
chronic hearing loss disability and assigned a noncompensable 
evaluation for that disability.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2006).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The February 2005 audiological evaluation conducted for the 
VA by Ms. Danielson reflects that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
40
60
70
90
LEFT
 
40
65
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  

In his September 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that his service-connected hearing loss 
disability merited assignment of a separate 10 percent 
evaluation for each ear.   

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's hearing loss disability has been objectively shown 
to be productive of no more than Level II hearing impairment 
in the right ear and Level III hearing impairment in the left 
ear.  He does not exhibit an exceptional pattern of hearing 
impairment as to require application of 38 C.F.R. § 4.86 
(2006).  
The veteran advances on appeal that the current clinical 
findings merit assignment of separate 10 percent evaluations 
for each ear.  The Court has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant bilateral hearing loss disability, the Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a single noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
Therefore, the Board concludes that an initial compensable 
evaluation is not warranted for the veteran's chronic hearing 
loss disability. 


ORDER

An initial compensable evaluation for the veteran's chronic 
hearing loss disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


